Citation Nr: 1529682	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance for a spouse.

2.  Entitlement to a temporary total evaluation due to treatment for a service-connected or other disorder subject to compensation. 


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1945 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) at the Regional Office (RO) in Newark, New Jersey, which denied entitlements to SMC based on the need for aid and attendance for a spouse and a temporary total evaluation due to treatment.  The Veteran appealed the denials of entitlement and the matters are now before the Board. 

This case was previously before the Board in January 2015, at which time the Board remanded the matters for additional procedural development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran filed a separate increased rating claim for epilepsy, which the Agency of Original Jurisdiction (AOJ) denied in the February 2014 rating decision.  The Veteran filed a notice of disagreement with that decision in January 2015, but the AOJ has not issued a statement of the case (SOC) for this matter.  The Board is cognizant of the requirements of Manlincon v. West, 12 Vet. App. 238 (1999); however, it notes that the AOJ is diligently developing and adjudicating the evidence in this claim, including providing the Veteran with an epilepsy disability benefits questionnaire (DBQ) in June 2015.  Thus, the Board shall not address the increased rating claim for seizures in the remainder of the decision below.  

The Board further notes that the Veteran was previously represented by a private agent; however, in an April 2015 statement, the Veteran revoked his power of attorney.  Thus, the Veteran is not currently represented by any other individual or organization.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  



FINDINGS OF FACT

1.  The Veteran's spouse was not shown to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; to be a patient in a nursing home; to be bedridden; or, to otherwise have a factual need for aid and attendance. 

2.  The Veteran was hospitalized for longer than 21 days for service-connected epilepsy at a private hospital and a private rehabilitation institute. 


CONCLUSIONS OF LAW

1.  The criteria for SMC based on a spouse's need for aid and attendance from another person have not been met.  38 U.S.C.A. §§ 1114, 1115, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2014).

2.  The criteria for a temporary total disability rating have not been met for the Veteran's hospitalization for treatment of epilepsy.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.29 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to SMC for the aid and attendance of his wife, and that he should be awarded a temporary total rating for his epilepsy disability due to his hospitalization in December 2012 and January 2013.   

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Aid and Attendance for the Veteran's Spouse

Any veteran who is entitled to disability compensation at the rates provided in 38 U.S.C.A. § 1114, whose disability is rated not less than 30 percent disabling, and whose spouse is a patient in a nursing home, or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person, is entitled to additional compensation.  38 U.S.C.A. § 1115.  Under 38 C.F.R. § 3.351(a)(2), this SMC is payable to a veteran by reason of the spouse's need for aid and attendance. 

Here, a February 2014 rating decision code sheet shows that the Veteran has a disability rating of 40 percent for epilepsy.  Therefore, he meets the initial requirements for this provision.

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for determining whether such need exists are set forth under 38 C.F.R. § 3.351(c).  The criteria include consideration of whether the spouse is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or, whether the spouse is a patient in a nursing home because of mental or physical incapacity; or, whether the spouse has a factual need for aid and attendance.  38 C.F.R. § 3.351(c). 

In determining whether there is a factual need for regular aid and attendance, the following will be considered: whether the spouse is unable to dress or undress herself, or to keep herself ordinarily clean and presentable; whether the spouse requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without aid; whether the spouse is unable to feed herself through loss of coordination of upper extremities or through extreme weakness; whether the spouse is unable to attend to the wants of nature; or, whether the spouse's incapacity requires assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal function that the spouse is unable to perform should be considered in connection with her disability as a whole.  It is only necessary that the evidence establish that the spouse is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Ibid. 

In an August 2012 VA examination connected with the Veteran's claim for an increased rating for his epilepsy disability, the Veteran noted that his spouse was aphasic.  

In connection with the SMC claim, the Veteran and his wife were afforded a VA examination for housebound status or permanent need for regular aid and assistance for his wife in November 2012.  The examining physician indicated that the Veteran's spouse was diagnosed with a cerebrovascular accident with aphasia from stroke and a history of syncope.  The physician indicated that she was not confined to a bed from 9am to 9pm, that she was able to feed herself, and that she was able to prepare her own meals.  Furthermore, she did not need assistance in bathing and tending to other hygiene needs, she was not legally blind, and she did not require nursing home care.  The physician indicated that she required medication management because she needed assistance due to difficulty in swallowing.  

Furthermore, the physician found her to be able to manage her own financial affairs.  Her posture and general appearance were normal, as were the restrictions on her spine, trunk, and neck.  She also had normal restrictions on each upper extremity and each lower extremity, and she did not require the use of aids for locomotion, such as canes, braces, crutches, or the assistance of another person.  The physician indicated that she was able to leave her home or the immediate premises anytime.  The examining physician did not indicate any other pathology affecting her. 

In a February 2013 letter, a private physician indicated that the Veteran's wife suffered from a stroke, which resulted in difficulty swallowing (dysphasia) and non-fluent aphasia.  The doctor stated that she was in speech therapy, and that she was on medication to prevent a future stroke and to control her hypertension.  

In an October 2014 substantive appeal (VA Form 9), the Veteran contended that his seizures, which had increased with age, created a major problem in helping his wife, who had a stroke approximately 15 months prior.  Likewise, in a January 2015 statement to a Congressman, the Veteran stated that his wife needed his full assistance since she suffered a stroke.  He also indicated that hiring an individual to take care for her would be too expense, although he might have to do that eventually.  

The above evidence indicates that the Veteran's spouse lived at home.  Thus, she was not a patient in a nursing home.  Also, there is no indication that she had corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  Regarding a factual need for aid and attendance, there is no indication that she was unable to dress or undress herself or keep herself ordinarily clean and presentable.  To the contrary, the November 2012 VA aid and attendance and housebound examination report shows that no impairment in the upper extremities was found in reference to grip, fine movements and the ability for self-feeding, buttoning clothing, shaving and attending to the needs of nature.  Additionally, although the Veteran's wife had aphasia, dysphasia, and a history of syncope following a cerebrovascular accident, there is no indication that these problems made her unable to take care of these basic activities of daily living. 

Further, there is also no indication that she had any incapacity, which required assistance on a regular basis to protect her from the hazards or dangers to her daily environment.  Instead, the evidence tends to show only that she had aphasia, dysphasia, and a history of syncope, none of which compromised her ability to protect herself from hazards or dangers. 

Moreover, there is no indication that she was bedridden.  In fact, the November 2012 aid and attendance and housebound examination showed that she was not bedridden from 9am to 9pm, that she could leave her home anytime, and that she did not require the use of assistive aids for locomotion.  Nor is there any other evidence tending to indicate that any of her conditions alone or in combination required her to remain in bed.  For all of the above reasons, the Veteran's wife is not shown to have had a factual need for aid and attendance.

While the Board acknowledges the Veteran's contentions that it was difficult to take care of his wife following her stroke, it notes that there is no indication that she had corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less.  Moreover, she was not shown to be a patient in a nursing home, to be bedridden, or to otherwise have a factual need for aid and attendance.  Thus, VA rules and regulations preclude granting entitlement for an SMC for the Veteran's spouse.  

Accordingly, there is no basis for awarding SMC based on the need for aid and attendance.  The preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Temporary Total Rating

The Veteran also contended that he is entitled to a temporary 100 percent disability rating to his hospitalization for his epilepsy disability.   

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  

A January 2011 letter from a private doctor indicated that the doctor was treating the Veteran for seizures since 2009 and that he was on medication for this disability; however, this letter did indicate whether he was hospitalized for his disability for any particular time period.

During an October 2013 VA examination for his epilepsy increased rating claim, the examiner noted that the Veteran was admitted to a private hospital on December 19, 2012 and discharged on December 22, 2012.  The examiner also noted that he was readmitted on December 23, 2012 with a seizure and encephalopathy, transferred to a private rehabilitation institute on January 2, 2013, and discharged from this institute on January 10, 2013.  The examiner noted that the Veteran's last seizure was in December 2012.  Furthermore, while the record does show that the Veteran was treated for his epilepsy since that time, the evidence does not show that he was admitted to the hospital for this disability after January 2013.  

The aforementioned evidence shows that the Veteran was hospitalized longer than 21 days for his service-connected epilepsy; however, the evidence also shows that the Veteran was hospitalized at a private hospital and a private rehabilitation institute.  For a total disability rating, 38 C.F.R. § 4.29 requires hospital treatment in a VA or an approved hospital or hospital observation at VA expense.  There is no indication in the record that these medical and rehabilitation facilities were VA facilities or VA-approved facilities, or that the Veteran was held for hospital observation at VA expense at that time.  Thus, although the period of hospitalization was longer than 21 days, the Board finds the Veteran is not entitled to a temporary 100 percent rating under 38 C.F.R. § 4.29 as this hospitalization period occurred at private facilities.  

Furthermore, in a March 2013 lay statement, the Veteran sought entitlement for VA benefits pursuant to paragraph 30.  Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three, months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2014).  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e) (2014).  Id.  An extension of one, two, or three months beyond the initial three months may be granted based on the factors enumerated above, and extensions of one or more months up to six months beyond the initial six month period may be made, upon approval of the Veterans Service Center Manager.  Id. 

While the record shows that the Veteran had treatment for epilepsy, including medical testing and prescription medication, the evidence does not indicate that he had any periods of convalescence due to his epilepsy disability during the appeal period.  Thus, the Board does not need to address the convalescence analysis any further at this point.  See 38 C.F.R. § 4.30.

Accordingly, as the preponderance of the evidence is against entitlement to a temporary total evaluation due to treatment for a service-connected or other disorder subject to compensation, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in September 2013, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).

VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, as well as records of VA and private treatment.

The duty to assist was further satisfied by a VA examination for housebound status or permanent need for regular aid and assistance for his wife in November 2012, during which the examining physician conducted a physical examination of the Veteran's wife, took down her medical history, assessed her current household parameters, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on her history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matters on appeal in January 2015 to afford the Veteran an opportunity to appear via videoconference before a Veterans Law Judge.  Accordingly, VA informed the Veteran of an opportunity to have a Board hearing on the issues on appeal.  In a January 2015 written response, the Veteran indicated that he did not want a hearing before the Board.  Therefore, the Board finds that there has been substantial compliance with its January 2015 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to SMC based on the need for aid and attendance for a spouse is denied.

Entitlement to a temporary total evaluation due to treatment for a service-connected or other disorder subject to compensation is denied. 




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


